


Exhibit 10.1


PPG Industries


PPG Industries, Inc.
One PPG Place
Pittsburgh PA 15272 USA
www.ppg.com


Charles E. Bunch
Chairman & Chief Executive Officer
412-434-3131- Telephone
412-434-2134 - Facsimile
            
March 6, 2013                    
                        


Dear Frank:


I am pleased to confirm our offer to you for the position of Executive Vice
President, Finance, reporting to me with the effective date of April 15, 2013.
You will be appointed Executive Vice President and Chief Financial Officer
effective August 1, 2013.


Your starting base salary will be $54,200 per month and you will be a
participant in our Incentive Compensation Bonus Plan (IC) and our Long Term
Incentive Program (LTIP).
Your 2013 IC target bonus will be $585,000 and your actual IC award will be paid
on a pro-rated basis from April 15. The target value of your LTIP grants will be
approximately $1,500,000, consisting of stock options, performance-based RSUs
and total shareholder return (TSR) grants of relatively equal value. Your 2013
TSR and RSU grants will be for the full 2013 through 2015 performance period and
the number of shares granted will be based on the closing stock price on April
15, 2013. Your 2013 stock options will be granted April 15, 2013 based on the
black-scholes valuation on that date.


In addition to the above, you will be granted 5,000 time-based RSUs that will
vest on December 31, 2015, 5,000 time-based RSUs that will vest on December 30,
2016 and 7,000 time-based RSUs that will vest on December 29, 2017.


It is our mutual understanding that you will initially establish a residence in
the Pittsburgh area immediately upon joining PPG. In addition, the vesting of
the above time-based RSUs will be contingent upon your establishing a permanent
local residency for both you and your spouse prior to the vesting of the first
time-based RSU award (year-end 2015). Should PPG terminate your employment for
reasons other than cause or failure to establish permanent local residency,
prior to the vesting of any or all of these RSUs, such RSUs will vest on the
date of such termination subject to your execution of PPG's standard separation
agreement and release (enclosed for your reference).


As an executive vice president, you will be subject to meeting a stock ownership
requirement of three times your salary within five years. A summary of PPG's
executive compensation program is enclosed for your reference.






--------------------------------------------------------------------------------






Page 2


You will be eligible for PPG's Change in Control Employment Agreement
(enclosed).


You will be eligible for a broad array of employee benefits, including medical
insurance, life insurance, and retirement plan which includes a
company-sponsored defined contribution pension plan plus a 401(k) savings plan.
You will also be eligible for PPG's full relocation benefits package (enclosed).
You will also be eligible for a temporary housing allowance from April 15
through August 31, 2013. You will be eligible for five weeks of vacation in
2013. PPG's full benefit program will be reviewed with you in detail during your
initial orientation. A copy of the brochure “Highlights of PPG Salaried Employee
Benefits” is enclosed.


This offer of employment is contingent upon your successful completion of a
background check and intoxicant screen and completing a pre-placement physical
examination to determine if there are any restrictions that prevent you from
performing this position. Upon your acceptance, we will make arrangements for
the company paid intoxicant screen and physical examination. As an executive
vice president you will be subject to PPG's Executive Health and Information
Policy (enclosed). Please contact Laurie Trybend to schedule your intoxicant
screen and physical exam.


Executing an Employee Agreement is also a condition of employment. Please read,
sign and return the enclosed agreement upon acceptance. We also ask you to
complete and return the enclosed Application for Employment.


On your first day of employment, you will be expected to provide proof of
citizenship or other authorization to work in the United States.


Attached is a letter containing important information on PPG's affirmative
action programs. As part of this program, you are invited to self identify as a
member of a protected group using the attached Self Identification form. Please
complete the form, if appropriate, and return it as soon as possible to Laurie
Trybend in the envelope provided.


Frank, I, along with my colleagues, am very impressed with your capabilities and
it is my pleasure to offer you this key executive leadership opportunity with
our company.


If you need assistance or have questions, don't hesitate to contact me or Craig
Jordan.


/s/ C.E. Bunch
C. E. Bunch




